Citation Nr: 1625080	
Decision Date: 06/22/16    Archive Date: 07/11/16

DOCKET NO.  13-12 704	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for any acquired psychiatric condition, to include posttraumatic stress disorder (PTSD). 

2.  Whether new and material evidence has been received sufficient to reopen a claim for entitlement to service connection for major depressive disorder.

3.  Whether new and material evidence has been received sufficient to reopen a claim for entitlement to service connection for alcoholism.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

P. Wirth, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from July 1968 to March 1971.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  In April 2013, the Veteran filed a timely Substantive Appeal (VA Form 9).  

In August 2015, the Veteran testified at a hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is associated with the claims file.  

In March 2016, after certification of this case to the Board, more than 2000 pages of VA treatment records from July 1998 to March 2016 were added to the Veteran's claims file, most of which were not previously of record.  A review of the records shows that they are pertinent to the claims on appeal.  For example, an October 2015 treatment record shows a positive screen for PTSD and that the Veteran was counseled regarding PTSD.  There is no indication that either the Veteran or his representative waived consideration of this evidence by the agency of original jurisdiction (AOJ).  However, as all of the Veteran's claims are being remanded, the AOJ will have an opportunity to review such newly associated records in the readjudication of the claims.  38 C.F.R. § 20.1304(c) (2015).

The record further reflects that the Veteran perfected an appeal on additional issues in May 2016.  He has requested a Travel Board hearing on these issues, which has been acknowledged in VA's Veterans Appeals Contact and Locator System (VACOLS).  Thus, the Board finds no further action is warranted on the part of the Board at this time.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Although further delay is regrettable, the Board finds additional development must be undertaken prior to appellate review.

At a March 2012 VA examination, the examiner found that the Veteran did not meet the criteria for a diagnosis of PTSD.  The in-service stressor related to hearing shots at times and occasionally thinking that he was being shot at while delivering supplies.  Thereafter, a February 2013 VA treatment record shows the Veteran was diagnosed with PTSD from a teenage shooting prior to service.  In addition, on an April 2015 VA Form 9, the Veteran stated that he was stabbed in the back during service, which made his training difficult and caused anxiety that led to PTSD and alcohol abuse.  Therefore, the Board finds that a new VA examination is needed to consider whether the Veteran had preexisting PTSD that was aggravated during service and whether the Veteran had PTSD due to the in-service stabbing.

In addition, the March 2012 VA examiner diagnosed the Veteran with anxiety disorder, not otherwise specified.  The examiner stated that the Veteran did not connect his symptoms to a specific precipitant or-in service stressor; therefore, the examiner could not determine whether the anxiety was related to service without resorting to mere speculation.  However, the examiner did not note that the Veteran reported on his February 1971 separation history that he was experiencing trouble sleeping, depression or excessive worry, nervous trouble, and excessive drinking.  As such, a new examination is necessary to determine whether the Veteran's anxiety disorder is related to his service.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (holding that once VA undertakes the efforts to provide an examination, an adequate examination must be provided or the claimant must be notified why one cannot or will not be provided).  

All relevant ongoing medical records should be requested on remand.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain all VA treatment records that have not been obtained already.  

2.  After the above development has been completed, schedule the Veteran for a VA examination with a psychiatrist (M.D.).  The claims file and a copy of this remand must be made available to and reviewed by the psychiatrist.  The examination report must include a notation that this record review took place.  All indicated tests and studies, to include psychological testing, should be accomplished, and all clinical findings should be reported in detail.

After the record review and a thorough evaluation and interview of the Veteran, the VA psychiatrist should offer his/her opinion with supporting rationale as to the following inquiries:

PTSD

(a)(1) Does the Veteran have PTSD?  In so opining please reconcile the current findings with the March 2012 VA examination findings and the February 2013 VA treatment record findings.  

(2) Did the Veteran clearly and unmistakably enter service with pre-existing PTSD?  In this regard, the examiner should consider the pre-service incident in July 1968 where the Veteran was shot in the shoulder. 


(3) If the Veteran clearly and unmistakably entered service with preexisting PTSD, is it clear and unmistakable that the Veteran's preexisting PTSD WAS NOT aggravated during his active military service?

(4) If the Veteran's PTSD DID NOT preexist his entry into service or his PTSD WAS aggravated during his service, is it at least as likely as not (50 percent or greater probability) that the Veteran's current PTSD is etiologically related to his military service, to include the in-service stabbing to the left posterior chest that occurred in March 1969?  In this regard, the examiner should consider the Veteran's reports on his February 1971 separation history that he was experiencing trouble sleeping, depression or excessive worry, nervous trouble, and excessive drinking.  

Acquired Psychiatric Disorder other than PTSD

(b)(1) Did the Veteran clearly and unmistakably enter service with a pre-existing acquired psychiatric disorder other than PTSD (e.g., anxiety disorder and major depressive disorder).  In this regard, the examiner should consider the pre-service incident in July 1968 where the Veteran was shot in the shoulder. 

(2) If the Veteran clearly and unmistakably entered service with a pre-existing acquired psychiatric disorder other than PTSD (e.g., anxiety disorder and major depressive disorder), is it clear and unmistakable that the Veteran's preexisting psychiatric disorder WAS NOT aggravated during his active military service? 

(3) If the Veteran's acquired psychiatric disorder other than PTSD (e.g., anxiety disorder and major depressive disorder) DID NOT preexist his entry into service or his psychiatric disorder WAS aggravated during his service, is it at least as likely as not (50 percent or greater probability) that the Veteran's current psychiatric disorder is etiologically related to his military service, to include the in-service stabbing to the left posterior chest that occurred in March 1969?  In this regard, the examiner should consider the Veteran's reports on his February 1971 separation history that he was experiencing trouble sleeping, depression or excessive worry, nervous trouble, and excessive drinking.  

Alcoholism

(c)(1)  Is it at least as likely as not (50 percent or greater probability) that the Veteran's alcoholism is caused by any service-connected acquired psychiatric disorder?

(2) Is it at least as likely as not (50 percent or greater probability) that the Veteran's alcoholism is aggravated by any service-connected acquired psychiatric disorder?  If such aggravation is found, the examiner should determine (i) the baseline manifestations of the Veteran's alcoholism, and (ii) the increased manifestations that are proximately due to his service-connected acquired psychiatric disorder.

All opinions provided must be thoroughly explained, and an adequate rationale for any conclusions reached must be provided.  If the examiner believes that an opinion cannot be provided without resorting to speculation, then he/she must provide a detailed medical explanation as to why this is so.

3.  Readjudicate the claim after the development requested above has been completed.  If any benefits sought on appeal remain denied, the Veteran and his representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
TANYA SMITH 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




